discovered until a neighbor notified the HOA. The HOA entered the units,
                stopped the leaks, and notified appellants of the problems.
                             Appellants later filed suit against the HOA alleging that the
                pipes were part of the common areas that the HOA was responsible for.
                The HOA countersued for the cost of the repairs and for breach of the
                community's Covenants, Codes, and Restrictions (CC&Rs). After a bench
                trial, the district court found against appellants on their claims and in
                favor of the HOA on its counterclaims. The district court subsequently
                awarded attorney fees to the HOA. These appeals followed.
                             Beginning with the appeal from the district court judgment in
                the real property action, appellants argue that the district court erred in
                determining that the pipes at issue were not the HOA's responsibility
                under the CC&Rs. Appellants' further contend that they had no duty to
                notify the HOA because they were not occupying the unit at the time of
                the flooding.'
                             "The rules of construction governing the interpretation of
                contracts apply to the interpretation of [CC&Rs] for real property."    Diaz

                ix   Ferne, 120 Nev. 70, 73, 84 P.3d 664, 665-66 (2004). Thus, this court
                reviews the district court's legal determinations de novo, but will not
                overturn its factual findings unless they are clearly erroneous and are not


                      'Appellants' additional argument that the orders were internally
                inconsistent because it found alternative grounds to support its
                determinations regarding who had the responsibility to repair the units
                lacks merit. See Newport Beach Country Club, Inc. v. Founding Members
                of Newport Beach Country Club, 45 Cal Rptr. 3d 207, 215 (Ct. App. 2006)
                (recognizing that a trial court may make alternative grounds for its
                decision and that it would be a waste of judicial resources for the appellate
                court to address every alternative when an affirmance on one ground
                would resolve the dispute).
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                based on substantial evidence, which has been defined as evidence that a
                reasonable mind might accept as adequate to support a conclusion.          See
                Lorenz v. Beltio, Ltd., 114 Nev. 795, 803, 963 P.2d 488, 494 (1998). Here,
                the CC&R's provide that owners are responsible for maintaining and
                repairing plumbing that exclusively serves individual units. The district
                court found that the burst pipes in units C and D served those units
                individually and substantial evidence supports that determination.
                Therefore, the district court did not err in concluding that appellants, and
                not the HOA, were responsible for these pipes. Id. at 803, 963 P.2d at 494.
                As to unit B, while the district court made no finding as to whether
                appellants or the HOA were responsible for the kitchen-feeder line, it
                correctly determined that the CC&Rs required appellants to inform the
                HOA of any needed repairs to the common areas. The record shows that
                the feeder line was only accessible from inside the unit, and thus, only
                appellants would know when it needed maintenance or repair. Therefore,
                even if the line was a common area for which the HOA was responsible,
                that responsibility was not triggered until the HOA was notified of the
                problem. Under these circumstances, we conclude that appellants'
                arguments on this point are without merit, and the district court did not
                err in concluding that the HOA satisfied its duties under the CC&Rs when
                it cleared the clog shortly after being notified of the problem.           Id.
                Accordingly, we affirm the district court's judgment as to these issues.
                            Appellants further argue that the district court improperly
                struck one of their expert witnesses. But because this expert stated that
                his opinion regarding the burst pipes was not based on scientific evidence,
                testing, or particularized facts, the district court concluded his testimony
                would not be the "product of reliable methodology" and would not assist

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                the trier of fact.   See Hallmark v. Eldridge, 124 Nev. 492, 498-502, 189
                P.3d 646, 650-52 (2008) (discussing the requirements for the admission of
                expert testimony). We agree, and we conclude that the district court did
                not abuse its discretion in striking this expert. Id. at 498, 189 P.3d at 650.
                             As for the appeal from the post-judgment orders awarding
                attorney fees, appellants challenge the district court's award of the full
                amount of attorney fees to the HOA's counterclaim counsel, arguing that
                some of their work was duplicative of that performed by its separate
                defense counsel, and the award of fees to defense counsel, which
                appellants assert was not supported by NRS 18.010(2)(b), the sole basis
                cited for that award. This court reviews an attorney fees award for an
                abuse of discretion.    See Kahn v. Morse & Mowbray, 121 Nev. 464, 479,
                117 P.3d 227, 238 (2005). As to the counterclaim fees award, appellants
                failed to specify what billing entries were duplicative in opposing the fees
                request, and we will not address arguments raised for the first time on
                appeal. See Old Aztec Mine, Inc. v. Brown,     97 Nev. 49, 52, 623 P.2d 981,
                983 (1981). Thus, we affirm this award of attorney fees. Id.
                             Turning to the award of attorney fees to defense counsel, the
                district court's order cited only NRS 18.010(2)(b) (providing for an award
                of fees when a claim is "brought or maintained without reasonable ground
                or to harass") as the basis for this award. Although we agree with
                appellants that their claims were not so groundless and unsupported by
                credible evidence to support a fees award under this statute, see Bobby
                Berosini, Ltd. v. PETA, 114 Nev. 1348, 1354, 971 P.2d 383, 387 (1998), we
                nonetheless affirm this award. Despite the limited basis for this award
                cited in the district court order, the minutes from the hearing that yielded
                that order awarded fees on all grounds relied on by the HOA, which

SUPREME COURT
       OF
     NEVADA
                                                       4
(0) 1947A   e
                included not only NRS 18.010(2)(b), but also the CC&Rs and NRS
                116.4117(6). Under these circumstances and having considered the
                parties arguments, we agree with the HOA that the record supports
                awarding these fees to the HOA pursuant to both the CC&R's and NRS
                116.4117(6). And were we to reverse this award and remand this issue to
                the district court, it would undoubtedly re-award these fees to the HOA on
                one or both of these bases.        See Wyeth v. Rowatt, 126 Nev. „ 244
                P.3d 765, 778 (2010) (providing that no error occurs if it is unlikely that a
                different result would have been reached and that this court reviews such
                alleged errors "in light of the entire record"). Thus, while we acknowledge
                that a district court's written order generally controls over a prior oral
                ruling, see Rust v. Clark Cnty. Sch. Dist., 103 Nev. 686, 688, 747 P.2d
                1380, 1382 (1987) (noting that the district court is free to reconsider an
                oral ruling prior to the entry of a written order), we conclude that the
                seemingly inadvertent omission of these alternative grounds for awarding
                attorney fees to the HOA from the order awarding attorney fees was, at
                most, harmless error, and we therefore affirm the district court's decision.
                See Wyeth, 126 Nev. at 244 P.3d at 778.
                            Accordingly, we affirm both the district court's judgment in
                the HOA's favor and the separate post-judgment awards of attorney fees.
                            It is so ORDERED.



                                                   Ac,
                                         Hardesty


                                              J.


SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A
                 cc: Hon. Timothy C. Williams, District Judge
                      Persi J. Mishel, Settlement Judge
                      Wright Law Group
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Gibbs Giden Locher Turner Senet & Wittbrodt LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  6
(0) 1947A    e